DETAILED ACTION
This is the first Office Action on the merits based on the 17/107,661 application filed on 06/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 10-35, as originally filed, are currently pending and considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021, 11/30/2020, and 01/03/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 27, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 U.S. Patent No. 10,850,154. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10,850,154 is an obvious variation of the instant application, as detailed in the claim comparison chart below.
Nonstatutory Double Patenting Claim Comparison Chart
Claim
Instant Application
Claim
US Patent No. 10,850,154
Examiner Notes
20
A storable exercise bench comprising: a frame comprising a beam operatively coupled to a first floor support and a second floor support, 
1
A storable exercise bench comprising: a frame including a beam operatively coupled to a first floor support and a second floor supports


which together support the beam above a support surface when the exercise bench is in an operating position, wherein the beam is oriented generally horizontally when the exercise bench is in the operating position

the beam runs generally horizontally in reference to a support surface when the exercise bench is positioned into an operating position in which the first and second floor supports support the at least one beam and the member
The beam runs generally horizontally when in the  operating position on both the instant app. and US Patent (10,850,154)

a backrest pivotally coupled to the frame

a backrest pivotally coupled to the frame


a member operatively coupled to the beam and selectively movable between a first position and a second position in which the second floor support, together with the member, Page 3 of 7Appl. No. 17/107,661 supports the beam in a storage position

a member operatively coupled to the beam; the member is selectively movable between a first position and a second position for supporting the exercise bench when the exercise bench is positioned in the storage position


wherein the beam is oriented generally vertically when the exercise bench is in the storage position; 

the beam runs generally vertically in reference to the support surface when the exercise bench is positioned into a storage position 
The beam runs generally vertically as when in the storage position on both the instant app. and US Patent 10,850,154)

and a seat supported by the frame at a location between the backrest and the member

a seat supported by the frame … and the seat is movable between a first position in which the member is inhibited from moving from its first position to its second position and a second position in which the member is free to move from its first position to its second position.
The seat is available in two positions that are at a location between the backrest and the member.
27
A storable exercise bench comprising: a frame comprising a beam operatively coupled to a first floor support and a second floor support,; a seat supported by the frame; a backrest pivotally coupled to the frame; and a member movably coupled to the beam 
1
A storable exercise bench comprising: a frame including a beam operatively coupled to a first floor support and a second floor supports; a seat supported by the frame; a backrest pivotally coupled to the frame; and a member operatively coupled to the beam;


which together support the beam in a generally horizontal orientation above a support surface when the exercise bench is in a use position;

the beam runs generally horizontally in reference to a support surface when the exercise bench is positioned into an operating position in which the first and second floor supports support the at least one beam and the member


a seat supported by the frame; a backrest pivotally coupled to the frame

 a seat supported by the frame; a backrest pivotally coupled to the frame


a member movably coupled to the beam and supporting an accessory
1, 4
(claim 1) and a member operatively coupled to the beam 
(claim 4)  an ankle pad operatively coupled with the member
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the member of claim 1 of Baker to have the ankle pad accessory of Baker to allow for an extended support for the ankles of the user to stabilize crunch exercises that the user could perform. 

wherein the member is selectively movable between a first position and a second position in which the member, together with the second floor support, can stably support the exercise bench is in a storage position in which the beam is oriented generally vertically.
1
the first and second floor supports support the at least one beam and the member …the member is selectively movable between a first position and a second position for supporting the exercise bench when the exercise bench is positioned in the storage position
The frame contains a beam in each application that is placed vertically to be in a storage position with the member supporting the beam in the vertical position
34
The storable exercise bench of claim 1, further comprising an actuator operatively associated with the member for moving the member between the first position and the second position.
14
an actuator operable to selectively disengage the pin from the first and second detents.

The actuator is placed in the two detents that place member in the first or second position. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19, 25, and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “a support pad” in line 9. The limitation renders the claim indefinite because it is unclear if the limitation “a support pad” is the same limitation as the “foot” of claim 13 and “rubberized support pad” of claim 15.

Claim 25 recites the limitation "of claim 21, wherein the third contact surface” in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the dependency of the limitation to “of claim 24, wherein the third contact surface” for proper antecedent basis purposes.

Claims 28-35 are dependent off cancelled claims and should be designated to the claims that are original or amended within the claim set. Attorney Elen Wetzel has been contacted and has confirmed that claims 28-35 should be dependent off claim 27. For the purpose of the art rejection, the dependencies will be renumbered to be dependent off claim 27. (Claims 28, 31, 33, and 34 are dependent off claim 27, claims 29 and 30 dependent off 28, claim 32 is dependent off claim 31, and claim 35 is dependent on claim 34.)  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forcillo (US Patent Publication No. 2004/0235625). 

    PNG
    media_image1.png
    742
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    595
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    561
    499
    media_image3.png
    Greyscale

Regarding claim 27, Forcillo discloses a storable exercise bench (See Figure 1 above) comprising: a frame (Frame braces 1 and 1’; Figure 1) comprising a beam (Frame 1; Figure 1) operatively coupled to a first floor support (Front foot brace 2; Figure 1) and a second floor support (Rear foot brace 2’; Figure 1), which together support the beam in a generally horizontal orientation above a support surface when the exercise bench is in a use position (i.e., the floor supports can hold up the bench horizontally in a use position as seen in Figure 1); a seat (Fixed Seat 10; Figure 1) supported by the frame; a backrest (Upper torso cushion 14; Figure 1) pivotally coupled to the frame (i.e., the upper torso cushion is pivoting as seen in Figure 4); and a member (Footrest brace 3; Figure 1) movably coupled to the beam and supporting an accessory (Leg end 35; Figure 1; i.e., the leg end 35 is an accessory that is attached to the leg), wherein the member 3 is selectively movable between a first position (i.e., 

Regarding claim 33, Forcillo discloses the member 3 is substantially perpendicular to the beam 1 when the member 3 is in the second position (i.e. the member 3 is at perpendicular position relative to the beam 1 to hold up the beam 1 in a vertical position as seen in Figure 4)

Regarding claim 34, Forcillo discloses an actuator (Push rod upper bracket 17 and push rod 16; Figures 1-4) operatively associated with the member for moving the member between the first position and the second position (i.e., the push rod 16 actuates to steady the member 3 in the two positons using the upper bracket 17 as seen in Figures 3-4).  

Allowable Subject Matter
Claims 21-24 and 26 are allowed.
Claims 10-19 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically the member comprising a first end pivotally coupled to the beam and a second end comprising a support pad, wherein the member is selectively pivotable between a first position, in which a pin proximate the first end of the member engages a first detent, and a second position, in which the pin engages a second detent, wherein the pin is moved into and out of engagement with the first detent and second detent by an actuator proximate the second end of the member.  

Regarding claim 21, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically the overhanging portions of the wheel housings that overhang each wheel, wherein the member, the first overhanging portion and the second overhanging portion together support the exercise bench in an upright storage position in which the first floor support is not in contact with the support surface.

    PNG
    media_image4.png
    697
    547
    media_image4.png
    Greyscale

The closest prior art of reference, Mortensen (US Patent Publication No. 2014/0371034) teaches two supports (200C and 200B; Figure 7) adjacent the wheel housings and wheel (132; Figure 7) fixed to the back member (110; Figure 7) that allows the device to be placed in a vertical position but fails to teach overhanging portions of the wheel housings that overhang each wheel, wherein the member, the first overhanging portion and the second overhanging portion together support the exercise bench in an upright storage position in which the first floor support is not in contact with the support surface.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McBride (US Patent No. 6030324), Hsu (US Patent No. 5865713), Liljenquist (US Patent No. 5649885), Parrish (US Patent Pub. 2016/001123), Mortensen (US Patent Pub. No. 2014/0371034), Endelman (US Patent Pub. No. 2003/0195095), Swanson (US Patent No. 7674215), Hockemeyer (US Patent Pub. No. 2007/0270293), Jennings (US Patent No. 4749190), Golesh (US Patent Pub. No. 2006/0035772), Zhuang (US Patent Pub. 2007/0270293), Kruil (US Patent No. 7156782), and Forcilo (US Patent Pub. No. 2004/0235625)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.M.K./Examiner, Art Unit 3784      

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784